Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
11, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00532-CV


                       DINISHA EDWARDS, Appellant

                                        V.

                               QIN YU, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1173877


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed September 14, 2021. Appellant’s
brief was due November 1, 2021. No brief or motion to extend time to file a brief
was filed. On November 3, 2021, appellee filed a motion to dismiss the appeal. See
Tex. R. App. P. 38.6(a). No response has been filed.

      The motion is granted, and we dismiss the appeal.

                                                      PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.